Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-15 are pending in this application. Claim 12 is rejected but will be allowed if amended to obviate the rejection herein below. Claims 1-11 and 13-15 are allowed.  

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.   The claims are directed to an vaccine adjuvant comprising the claimed compounds.  The claims are rejected for lack of enablement because there is an insufficient teaching of how to use the claimed compound as claimed.  The claim (compound comprising a pharmaceutically acceptable salt) specify that at least some therapeutic benefit arise from some property of the composition.  Intended use claims do not have patentability weight.  A pill, for example is a pill no 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of claims 1-11 and 13-15: the method, compounds and composition in claims 1-11 and 13-15 were not found to be obvious nor anticipated by the prior art of record.  The the prior art (WO00/76505 and WO98/17279), does not teach or suggest the presently methods, composition and compounds substituted in the manner claimed by the Applicant.  Therefore, these claims are allowed. 
Claim 12 will be allowed if amended to obviate the rejection herein above.
Conclusion
Claims 1-15 are pending.  Claim 12 is rejected. Claims 1-11 and 13-15 are allowed.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624